303 S.W.3d 170 (2010)
Sylvon F. SESE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70411.
Missouri Court of Appeals, Western District.
February 23, 2010.
Laura G. Martin, Kansas City, MO, for Appellant.
Chris Koster, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Sylvon F. Sese appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).